IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00045-CV

      IN RE THE COMMITMENT OF MICHAEL JASON CLAXTON


                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 100701


                           MEMORANDUM OPINION


       Appellant, Michael Jason Claxton, was found to be a sexually-violent predator

under the Sexually Violent Predator Act (SVPA). See TEX. HEALTH & SAFETY CODE ANN.

§§ 841.001-.151. On appeal, Claxton contends that: (1) the trial court erred by refusing to

exclude the opinion of a non-testifying expert under the statutory right to cross-

examination provided in section 841.061 of the SVPA; (2) the trial court erred by refusing

to exclude the opinion of a non-testifying expert under Texas Rule of Evidence 705; (3)

the trial court erred by refusing to exclude testimony about his non-sexually-related-

murder conviction; and (4) the evidence is legally and factually insufficient to support

the jury's finding that he is a sexually-violent predator. We affirm.
                                        Issue One

       In his first issue, Claxton argues that the trial court erred by refusing to exclude

the opinion of Dr. Stephen Thorne, a forensic psychologist, under the statutory right to

cross-examination provided in section 841.061 of the SVPA. See TEX. HEALTH & SAFETY

CODE ANN. § 841.061(d)(4).

APPLICABLE LAW

       In enacting the SVPA, the Texas legislature made specific findings that public

safety and treatment are the primary statutory goals for the "small but extremely

dangerous group of sexually[-]violent predators . . . [who] have a behavioral abnormality

that is not amenable to traditional mental illness treatment modalities and that makes

[them] likely to engage in repeated predatory acts of sexual violence." Id. § 841.001.

       The commitment procedure begins when the Texas Department of Criminal

Justice notifies an established multidisciplinary team (MDT) of the anticipated release

date of a person who is serving a sentence for a sexually violent offense and "may be a

repeat sexually violent offender." Id. § 841.021(a). The MDT must timely assess whether

the person is a repeat sexually violent offender and is likely to commit a sexually violent

offense after release, notify the Department of the assessment, and make a

recommendation regarding whether to evaluate the person for a behavioral abnormality.

Id. § 841.022(c).




In re Commitment of Claxton                                                          Page 2
       The Texas Supreme Court has determined that commitment under the SVPA is

not punitive or criminal in nature and that a SVPA commitment proceeding is a civil

matter to which the constitutional safeguards attendant to a criminal prosecution do not

apply. In re Commitment of Fisher, 164 S.W.3d 637, 645-53 (Tex. 2005). Section 841.146(b)

of the SVPA provides that a civil commitment proceeding is subject to the rules of

procedure and appeal for civil cases but that, to the extent of any conflict between this

statute and the rules of procedure and appeal for civil cases, this statute controls. In re

Commitment of Jones, 602 S.W.3d 908, 912 (Tex. 2020) (holding that a civil-commitment

verdict that the defendant is a sexually-violent predator must be unanimous). Section

841.061(d) specifically sets out the rights of the person at the trial, including the right to

cross-examine a witness who testifies against the person. See TEX. HEALTH & SAFETY CODE

ANN. § 841.061(d)(4).

DISCUSSION

       Outside the presence of the jury, defense counsel objected to any reference being

made to the MDT report prepared by Dr. Stephen Thorne because Dr. Thorne would not

be testifying at trial. Defense counsel contends that the MDT report is testimonial because

it was prepared for litigation, and therefore, should not be allowed into evidence. The

ground for defense counsel’s objection was that any reference to the MDT report would

be “a direct violation of Section 841.061 of [the Texas Health & Safety Code], which




In re Commitment of Claxton                                                             Page 3
requires Mr. Claxton [have] the right to cross-examine a witness who testifies.”1 See TEX.

HEALTH & SAFETY CODE ANN. § 841.061(d)(4).

        However, while in the presence of the jury, the State’s testifying expert, Dr. Turner,

was asked what records he reviewed and relied on in formulating his expert opinion.

When Dr. Turner mentioned the MDT report, defense counsel only objected to hearsay,

which was overruled. Defense counsel did not object before the jury that Claxton’s

statutory right to cross-examine was being denied as previously contended.

Furthermore, the record reflects that defense counsel and the state later questioned Dr.

Turner regarding Dr. Thorne’s MDT report without objection. See Volkswagen of Am., Inc.

v. Ramirez, 159 S.W.3d 897 (Tex. 2004) (holding that error in the admission of testimony

is deemed harmless and is waived if the objecting party subsequently permits the same

or similar evidence to be introduced elsewhere without objection); State v. Cent.

Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex. 2009) (stating that any error in the

admission of evidence is likely harmless if it is cumulative of other evidence); see also In

re Commitment of Brown, No. 05-16-01178-CV, 2018 Tex. App. LEXIS 1357, at *20 n. 3 (Tex.

App.—Dallas Feb. 20, 2018, no pet.) (mem. op.). Therefore, because the objection made

at trial does not comport with the issue raised on appeal, we conclude that Claxton’s first


1 Also outside the presence of the jury, defense counsel requested a running objection to, among other
things, any reference to the MDT report by Dr. Thorne. The trial court specifically stated: “I’ll give you a
running objection to all the matters that you referenced, but I think you are going to have to renew your
objection to MDT matters.” Defense counsel responded, “[c]ontemporaneously, yes, Your Honor.” The
trial court then stated, “I understand. There may be some of those that are objectionable. There may be
some that are not, but we’ll cross that bridge.”

In re Commitment of Claxton                                                                          Page 4
issue was not preserved for appellate review. See TEX. R. APP. P. 31; In re T.B., 594 S.W.3d

773, 779 (Tex. App. – Waco 2019, no pet.); see also In re Commitment Lucero, No. 09-14-

00157-CV, 2015 Tex. App. LEXIS 1098, at *11 (Tex. App. Beaumont, Feb. 5, 2015, pet.

denied) (mem. op.) (“An issue on appeal that does not comport with an objection made

at trial is waived.” (citations omitted)). We overrule Claxton’s first issue.

                                         Issue Two

       In his second issue, Claxton argues that the trial court erred by refusing to exclude

the opinion of Dr. Thorne under Texas Rule of Evidence 705. See TEX. R. EVID. 705.

APPLICABLE LAW

       Rule 705 of the Texas Rules of Evidence provides that an expert may disclose on

direct examination, or be required to disclose on cross-examination, the underlying facts

or data supporting his or her opinion through trial testimony. See TEX. R. EVID. 705(a); In

re Commitment of Polk, 187 S.W.3d 550, 555 (Tex. App.—Beaumont 2006, no pet.). “When

an expert relie[s] upon hearsay in forming his opinion, and it is of a type reasonably relied

upon by such experts, the jury is generally permitted to hear it.” In re Commitment of

Salazar, No. 09-07-345-CV, 2008 Tex. App. LEXIS 8856, at *4 (Tex. App.—Beaumont Nov.

26, 2008, pet. denied) (citing TEX. R. EVID. 703; Decker v. Hatfield, 798 S.W.2d 637, 638 (Tex.

App. – Eastland 1990, writ. dism’d w.o.j.)). However, hearsay evidence that would be

otherwise admissible may be excluded if its probative value in helping the jury evaluate

the expert’s opinion is outweighed by its prejudicial effect. See TEX. R. EVID. 705(d); see


In re Commitment of Claxton                                                              Page 5
also In re Commitment of Carr, No. 09-14-00156-CV, 2015 Tex. App. LEXIS 3492, at *6 (Tex.

App.—Beaumont Apr. 9, 2015, no pet.) (mem. op.). If the court allows the jury to hear

such evidence and the opponent of the evidence makes a timely request, the court must

provide a limiting instruction to the jury, restricting the jury's use of the evidence. See

TEX. R. EVID. 705(d); see also In re Commitment of Salazar, No. 09-07-345-CV, 2008 Tex. App.

LEXIS 8856, at *4 (Tex. App.—Beaumont Nov. 26, 2008, pet. denied) (mem. op.).

DISCUSSION

       Unless offered for a reason other than to prove the truth of the matter asserted, the

introduction of an expert's out-of-court opinion would be deemed inadmissible hearsay.

See TEX. R. EVID. 801; In re Commitment of Lares, 608 S.W.3d 41, 45 (Tex. App.—San Antonio

2020, no pet.). The rules of evidence do allow an expert's out-of-court opinion if it helps

to form the basis of a testifying expert's opinion. See TEX. R. EVID. 705(d); In re Commitment

of Winkle, 434 S.W.3d 300, 315 (Tex. App.—Beaumont 2014, pet. denied). In a SVPA case,

an expert's opinion regarding risk assessment is pivotal, and it is important for a jury to

be able to consider and scrutinize how the testifying expert arrived at his opinion in order

for the jury to arrive at its own conclusion. See In re Commitment of Winkle, 434 S.W.3d at

315; In re Commitment of Day, 342 S.W.3d 193, 199 (Tex. App.—Beaumont 2011, pet.

denied).

       In this case, Dr. Turner described his methodology for arriving at a risk assessment

of Claxton, which included reviewing Dr. Thorne’s multidisciplinary team report. Dr.


In re Commitment of Claxton                                                             Page 6
Thorne’s report found Claxton to have a behavior abnormality, which indicated that

Claxton “possesses a severe degree of psychopathic characteristics.”            Dr. Turner

explained that in assessing a behavior abnormality, psychologists are looking for a

pattern of behavior. To do this, they have to look at past behaviors and prior sex offenses.

       Ultimately, any prejudicial effect of providing "basis" evidence is mitigated by a

trial court's limiting instruction, explaining the evidence's scope and purpose. See In re

Commitment of Winkle, 434 S.W.3d at 315. Here, at the request of defense counsel, the trial

court instructed the jury that testimony about a non-testifying expert's opinion, Dr.

Thorne, may only be considered to show the basis of Dr. Turner's opinion and that the

jury should not consider it for the truth of the matter asserted. In the absence of evidence

to the contrary, we presume the jury followed the trial court's limiting instructions. See

In re Commitment of Stuteville, 463 S.W.3d 543, 555 (Tex. App.—Houston [1st Dist.] 2015,

pet. denied); In re Commitment of Day, 342 S.W.3d at 199; see also In re Commitment of S.D.,

No. 10-17-00129-CV, 2020 Tex. App. LEXIS 101, at **16-17 (Tex. App.—Waco Jan. 8, 2020,

no pet.) (mem. op.).     Accordingly, we conclude that the trial court was within its

discretion when it allowed Dr. Turner to testify about the MDT report regarding the basis

for his opinion. See In re Commitment of Talley, 522 S.W.3d 742, 748 (Tex. App. – Houston

[1st Dist.] 2017, no pet.) (noting that an appellate court reviews the trial court’s decision

to admit an out-of-court opinion for an abuse of discretion); see also In re Commitment of




In re Commitment of Claxton                                                            Page 7
Lares, No. 04-19-00240-CV, 2020 Tex. App. LEXIS 3917, at **10-11 (Tex. App. – San

Antonio May 6, 2020, no pet.) (mem. op). We overrule Claxton’s second issue.

                                       Issue Three

       In his third issue, Claxton argues that the trial court erred by refusing to exclude

testimony about his non-sexually-related-murder conviction. See TEX. R. EVID. 705.

APPLICABLE LAW

       As stated earlier, the SVPA provides a civil-commitment procedure for the long-

term supervision and treatment of sexually-violent predators. See TEX. HEALTH & SAFETY

CODE ANN. § 841.001; see also In re Commitment of Stoddard, 619 S.W.3d 665, 669 (Tex. 2020).

“The commitment procedure begins when the Texas Department of Criminal Justice

notifies an established multidisciplinary team of the anticipated release date of a person

who is serving a sentence for a sexually[-]violent offense and ‘may be a repeat sexually[-

]violent offender.’” Id. (citing TEX. HEALTH & SAFETY CODE ANN. § 841.021(a)). “The team

must timely assess whether the person is a repeat sexually[-]violent offender and is likely

to commit a sexually[-]violent offense after release, notify the Department of the

assessment, and make a recommendation regarding whether to evaluate the person for a

behavioral abnormality.” Id. (citing TEX. HEALTH & SAFETY CODE ANN. § 841.022(c)).

“Upon receipt of a recommendation to do so, the Department must timely conduct the

behavioral-abnormality assessment by utilizing an expert to examine the person and

make a clinical assessment based on testing for psychopathy, a clinical interview, and


In re Commitment of Claxton                                                           Page 8
other appropriate . . . techniques.”   Id. (citing TEX. HEALTH & SAFETY CODE ANN. §

841.023(a)).

       We review evidentiary rulings using an abuse-of-discretion standard. See In re

Commitment of Stuteville, 463 S.W.3d at 554 (citing Horizon/CMS Healthcare Corp. v. Auld,

34 S.W.3d 887, 906 (Tex. 2000)).

       As stated earlier, under Texas Rule of Evidence 705, an expert in a SVPA civil

commitment proceeding may disclose the underlying facts or data upon which the expert

bases his or her opinion if it is of a type of information relied on by experts in the field

when forming opinions on the subject. See TEX. R. EVID. 705; see also In re Commitment of

Stuteville, 463 S.W.3d at 554-55. However, the expert's disclosure of these facts and data

is subject to the same relevancy constraints that govern the admission of other kinds of

evidence. See TEX. R. EVID. 705(d) ("If the underlying facts or data would otherwise be

inadmissible, the proponent of the opinion may not disclose them to the jury if their

probative value in helping the jury evaluate the opinion is outweighed by their

prejudicial effect.").

       Texas Rule of Evidence 403 provides that relevant evidence may be excluded “if

its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, or

needlessly presenting cumulative evidence.” TEX. R. EVID. 403. “‘Factors considered

when applying the Rule 403 balancing test include the probative value of the evidence,


In re Commitment of Claxton                                                           Page 9
the potential of the evidence to impress the jury in some irrational way, the time needed

to develop the evidence, and the proponent’s need for the evidence.’” In re Commitment

of Stuteville, 463 S.W.3d at 555 (quoting In re Commitment of Anderson, 392 S.W.3d 878, 882

(Tex. App.—Beaumont 2013, pet. denied)).

       Texas law presumes that relevant evidence is admissible. See In re Commitment of

Winkle, 434 S.W.3d at 309 (citing TEX. R. EVID. 402). Although Rule 403 allows for the

exclusion of relevant evidence on special grounds, it should be used sparingly. See id.

       Evidence of other offenses may be admissible in civil commitment cases when

such evidence assists the jury in understanding an expert’s testimony that the person has

a behavioral abnormality, which is the ultimate issue that the jury must determine. See

In re Commitment of Stuteville, 463 S.W.3d at 556. This evidence may also be helpful to the

jury in weighing the expert’s opinion. Id.; see In re Commitment of Talley, 522 S.W.3d at

749.

DISCUSSION

       The case at bar is substantially similar to a case decided by the First Court of

Appeals. See generally In re Commitment of Barrientos, No. 01-17-00649-CV, 2018 Tex. App.

LEXIS 5261 (Tex. App.—Houston [1st Dist.] July 12, 2018, pet. denied) (mem. op.). There,

Barrientos argued that evidence of his non-sexual criminal conduct should have been

excluded as unduly prejudicial because the State did not need evidence of his nonsexual

criminal conduct to explain the basis of Dr. Thorne’s, the State’s testifying expert, opinion


In re Commitment of Claxton                                                           Page 10
that he suffers from a behavioral abnormality, and because the State introduced other

evidence supporting Dr. Thorne's opinion. Id. at **13-14. Dr. Thorne explained that

antisocial behavior is one of the two main risk factors that experts in his field look at when

evaluating whether someone has a behavioral abnormality. Id. at *14. Dr. Thorne further

stated that someone who is antisocial “breaks the law, violates the health, safety, the

rights of other individuals, [and is] impulsive, rebellious, [and] irresponsible.” Id. The

First Court of Appeals concluded that the trial court could have reasonably concluded

that this evidence “would be helpful to the jury in weighing Dr. Thorne’s testimony, and

in explaining the basis for Dr. Thorne’s opinion that Barrientos suffers from a behavioral

abnormality, based in party on his opinion that Barrientos has antisocial traits and an

antisocial orientation.” Id. at *16.

       Here, Dr. Turner reviewed Claxton’s murder conviction to form an opinion

concerning Claxton’s antisocial personality and behavioral traits. Dr. Turner used this

finding of Claxton’s “serious and violent offense that occurred while he was on

probation” as a factor in scoring the Static-99R, an antisocial personality disorder

diagnosis. Moreover, as previously mentioned, the court gave a limiting instruction

during trial and in the jury charge instructing the jury that they could only consider

information derived from the records Dr. Turner reviewed and relied on for purposes of

evaluating the basis of Dr. Turner's opinion and assessing the weight and credibility of

his opinion. And there is nothing in the record indicating that the jury failed to follow


In re Commitment of Claxton                                                            Page 11
the judge's instructions. See In re Commitment of Day, 342 S.W.3d at 199 (stating that

appellate courts presume the jury followed trial court's limiting instruction).

       Therefore, based on the foregoing, the trial court could have reasonably found that

evidence of Claxton’s extraneous bad acts would be helpful to the jury in weighing Dr.

Turner's testimony and in explaining the basis for Dr. Turner's opinion that Claxton

suffers from a behavioral abnormality. See In re Commitment of Stuteville, 463 S.W.3d at

554-55; see also In re Commitment of Barrientos, 2018 Tex. App. LEXIS 5261, at *16. Given

the purpose for admitting the evidence under Rule 705, and the trial court's limiting

instruction, we conclude that the trial court did not abuse its discretion by refusing to

exclude testimony about Claxton’s non-sexually-related murder conviction. See In re

Commitment of Stuteville, 463 S.W.3d at 554; see also In re Commitment of Winkle, 434 S.W.3d

at 309. We overrule Claxton’s third issue.

                                  Issues Four and Five

       In his fourth and fifth issues, Claxton argues that the evidence is legally and

factually insufficient to support the jury’s finding that he is a sexually-violent predator.

We disagree.

STANDARD OF REVIEW

       Proceedings under the SVPA are civil in nature, but because the State's burden of

proof at trial is the same as in a criminal case, we review verdicts in cases brought under

the SVPA using the standard of review applied in criminal cases. In re Commitment of


In re Commitment of Claxton                                                          Page 12
Stuteville, 463 S.W.3d at 551.     When reviewing a legal-sufficiency challenge to the

evidence in a sexually-violent-predator case, we assess all of the evidence in the light

most favorable to the verdict to determine whether a rational jury could find, beyond a

reasonable doubt, each of the elements that the State must prove to support a judgment

of civil commitment. In re Commitment of H.L.T., 549 S.W.3d 656, 661 (Tex. App.—Waco

2017, pet. denied) (citing In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex. App.—

Beaumont 2002, pet. denied)).

       The Texas Supreme Court has articulated the proper standard for factual-

sufficiency review of a finding that a person is a sexually-violent predator as follows:

       The appellate standard governing a factual-sufficiency review of a finding
       that a person is a sexually[-]violent predator is whether, in light of the entire
       record, the disputed evidence a reasonable factfinder could not have
       credited in favor of the verdict, along with undisputed facts contrary to the
       verdict, is so significant that the factfinder could not have found beyond a
       reasonable doubt that the statutory elements were met.

In re Commitment of Stoddard, 619 S.W.3d at 677.

APPLICABLE LAW

       A civil commitment proceeding under the SVPA incorporates the “beyond a

reasonable doubt” burden of proof typically reserved for criminal cases.             See In re

Commitment of Fisher, 164 S.W.3d at 639-41. In a suit to commit a person as a sexually-

violent predator, the State must prove that the person “(1) is a repeat sexually[-]violent

offender” who “(2) suffers from a behavioral abnormality that makes the person likely to

engage in a predatory act of sexual violence.” TEX. HEALTH & SAFETY CODE ANN. §
In re Commitment of Claxton                                                                Page 13
841.003(a). A person is a “repeat sexually[-]violent offender” if he has been convicted of

more than one sexually-violent offense and a sentence was imposed for at least one of the

offenses. Id. § 841.003(b). As relevant here, sexual assault and attempted sexual assault,

as outlined in section 22.011 of the Texas Penal Code, are sexually-violent offenses. Id. §

841.002(8)(A); see TEX. PENAL CODE ANN. § 22.011.

       The SVPA defines "behavioral abnormality" as “a congenital or acquired condition

that, by affecting a person's emotional or volitional capacity, predisposes the person to

commit a sexually[-]violent offense, to the extent that the person becomes a menace to

the health and safety of another person.” TEX. HEALTH & SAFETY CODE ANN. § 841.002(1).

A “predatory act” is “an act directed toward individuals, including family members for

the primary purpose of victimization.” Id. § 841.002(5). Further, “[a] condition which

affects either emotional capacity or volitional capacity to the extent that a person is

predisposed to threaten the health and safety of others with acts of sexual violence is an

abnormality which causes serious difficulty in behavior control.” In re Commitment of

Almaguer, 117 S.W.3d 500, 506 (Tex. App.—Beaumont 2003, pet. denied).

DISCUSSION

       In arguing that the evidence is legally and factually insufficient to support the

jury’s verdict, Claxton focuses on the reliability of Dr. Turner's testimony, arguing that it

was misleading, conclusory, and speculative. Conclusory testimony cannot support a

judgment because it is considered no evidence. Bombardier Aerospace Corp. v. SPEP


In re Commitment of Claxton                                                           Page 14
Aircraft Holdings, LLC, 572 S.W.3d 213, 222 (Tex. 2019).        An expert's testimony is

conclusory when the expert asserts a conclusion with no basis. Id. at 223. The expert

must link her conclusions to the facts, explaining the basis of her assertions. Id. An

expert's experience alone may be a sufficient basis for expert testimony. Id. at 227.

However, asking the jury to take the expert's word for it because of her status as an expert

will not suffice. Id. at 223. Therefore, a judgment may not be supported by conclusory

expert testimony even if a party did not object to admission of such testimony. City of

San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009) ("[W]hen expert testimony is

speculative or conclusory on its face . . . then a party may challenge the legal sufficiency

of the evidence even in the absence of any objection to is admissibility."); see In re

Commitment of H.L.T., 549 S.W.3d at 661-62.

       Dr. Turner has been a licensed clinical psychologist since 2013. He has conducted

over two-hundred behavioral abnormality evaluations and testified regarding these

evaluations nearly fifty times. In this case, Dr. Turner found Claxton to have a behavior

abnormality that predisposes him to engage in predatory acts of sexual violence. Dr.

Turner explained that he used the standard methodology that experts in Texas follow for

these evaluations.      Specifically, Dr. Turner conducted a face-to-face psychiatric

evaluation of Claxton that lasted two-and-a-half hours and reviewed numerous

documents, including the MDT report conducted by Dr. Thorne that also found Claxton




In re Commitment of Claxton                                                          Page 15
to have behavioral abnormality, offense reports, prison records, victim statements, and

other official documents.

       Among the documents reviewed by Dr. Turner were Claxton’s prior sexually-

related convictions, which included a 1984 conviction for sexual assault of a child that

resulted in a year spent in the Giddings State School and subsequent juvenile detention

until Claxton was eighteen years old, a 1991 conviction for attempted sexual assault that

resulted in the assessment of a seven-year prison sentence that was probated for seven

years with a $1,000 fine, and a 2011 conviction for sexual assault that resulted in a ten-

year prison sentence. Claxton also received sexual-misconduct write-ups while in prison

for masturbating toward a female officer and for consensual sex with another inmate.

Additionally, Claxton admitted to Dr. Turner that, when he was an adult, he impregnated

the fifteen-year-old daughter of his deceased brother, although he was never convicted

for this offense. Moreover, the record contains a statement from Claxton indicating that

when he was twenty years old, he sexually offended against a nineteen-year-old woman

by rubbing her breasts, forcefully removing her clothing, and rubbing his penis against

her vagina and anus without consent. Claxton also threatened this woman with death.

       Dr. Turner testified that he looks for a pattern of behavior, and in doing so, he has

to look at past behaviors and prior offenses. According to Dr. Turner, Claxton’s history

is very telling of Claxton’s behavioral abnormality, as Claxton has only spent short

periods of time in free society before committing other sexual offenses. Dr. Turner also


In re Commitment of Claxton                                                          Page 16
found it concerning that Claxton does not see victims as victims. Dr. Turner explained

that “when he doesn't see a victim as truly a victim and he sees the victim as someone

who may, to a certain degree, want violent sexual acts perpetrated against them, then the

likelihood of him engaging in that act again and again increases.”

       Using the Diagnosis and Statistical Manual (DSM-V), Dr. Turner ultimately

concluded that Claxton has a behavioral abnormality that makes him likely to engage in

predatory acts of sexual violence based on two risk factors – an unspecified paraphilic

disorder with sadistic interests, “which is where someone gets sexual gratification from

causing pain or fear in their partners,” and antisocial personality disorder, which Dr.

Turner described as someone who puts themselves before others and lacks remorse. Dr.

Turner noted, “we tend to see them very often engaging in illegal behaviors. They have

a problem with authority. They tend to lie very easily. And then even when they're given

a second chance or put on some kind of supervision, they tend not to be able to follow

the rules and continue to get in trouble.”

       Based on the foregoing, we conclude that the record provides support for Dr.

Turner's opinions.     Consequently, his opinions cannot be characterized as wholly

conclusory or without any foundation. See In re Commitment of H.L.T., 549 S.W.3d at 661-

64 (concluding that expert testimony was not wholly conclusory or without any

foundation based on facts from the person's past, reports from a psychologist who found

the person to suffer from a behavioral abnormality, a face-to-face interview of the person,


In re Commitment of Claxton                                                         Page 17
a consideration of various risk factors for sexually reoffending, a consideration of prior

sexual offenses, and her knowledge and expertise to support her opinion, among other

things); see also Pollock, 284 S.W.3d at 817. Furthermore, viewing the evidence in the light

most favorable to the verdict, we hold that a rational jury could have found, beyond a

reasonable doubt, that Claxton is a repeat, sexually-violent offender and suffers from a

behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence.     See TEX. HEALTH & SAFETY CODE ANN. §§ 841.002(2), 841.003(a); In re

Commitment of H.L.T., 549 S.W.3d at 661-64; In re Commitment of Almaguer, 117 S.W.3d at

506. In other words, we conclude that the evidence is legally sufficient to support the

jury's finding that Claxton is a sexually-violent predator. See TEX. HEALTH & SAFETY CODE

ANN. § 841.003(a), 841.062; In re Commitment of H.L.T., 549 S.W.3d at 661-64; In re Mullens,

92 S.W.3d at 885.

        Additionally, in light of the entire record, the evidence is also factually sufficient

to support the jury’s verdict.2 See TEX. HEALTH & SAFETY CODE ANN. §§ 841.003(a),

841.062; see also In re Commitment of Stoddard, 619 S.W.3d at 677 (citing In re A.C., 560


2 In his issue regarding factual sufficiency, Claxton argues that the evidence is factually insufficient to
support the jury’s verdict because, with a flawed expert opinion, he has not been shown beyond a
reasonable doubt to be “a member of the small group of extremely dangerous sex offenders” the SVPA was
enacted to address. In making this argument Claxton relies heavily on the Fort Worth Court of Appeals’s
opinion in In re Commitment of Stoddard. See In re Commitment of Stoddard, 601 S.W.3d 879 (Tex. App.—Fort
Worth 2019), rev’d, 619 S.W.3d 665 (Tex. 2020). However, while this case was pending in this Court, the
Texas Supreme Court reversed the Fort Worth Court of Appeals’s Stoddard opinion, holding that the “small
but extremely dangerous group” language in the SVPA that the Fort Worth Court of Appeals relied on is
not part of the statute’s definition of “sexually[-]violent predator” and, therefore, is not an element the jury
had to find. See In re Commitment of Stoddard, 619 S.W.3d at 677. Thus, we are not persuaded by this
argument or Claxton’s reliance on the reversed Stoddard opinion from the Fort Worth Court of Appeals.

In re Commitment of Claxton                                                                            Page 18
S.W.3d 624, 631 (Tex. 2018); In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). The jury was

entitled to draw reasonable inferences from basic facts to determine ultimate facts, and

to resolve conflicts and contradictions in the evidence by believing all, some, or none of

the testimony. See In re Commitment of Barbee, 192 S.W.3d 835, 842 (Tex. App.—Beaumont

2006, no pet.). The jury apparently chose to accept as credible Dr. Turner’s testimony.

Accordingly, we overrule Claxton’s fourth and fifth issues.

                                       Conclusion

       Having overruled all of Claxton’s issues on appeal, we affirm the judgment of the

trial court.




                                         MATT JOHNSON
                                         Justice



Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed
Opinion delivered and filed October 20, 2021
[CV06]




In re Commitment of Claxton                                                        Page 19